Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 6, 11, 12, & 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over R et al. [hereinafter R] PG Pub US 2019/0266079 A1 in view of Tanaka PG Pub US 2018/0157414 A1.

Regarding claims 1, 7, & 13, R discloses:
a controller (storage controller 202 [0053]), including a device memory (non-volatile storage system 100 [0053]), configured to  communicate with a host having a host memory (volatile memory in the host 252 (sometimes referred to as a “host memory buffer (HMB)” 254 [0053]), and 
a storage comprising a nonvolatile memory device, wherein the controller comprises a map data manager configured to store map data in the storage, the map data including a mapping relationship between logical addresses of the host and physical addresses of the data storage device (the storage system 100 stores a logical-to-physical address map that the controller 102 uses to translate a logical address from the host [0049]), configured to group the logical addresses into logical address groups (where a “jumbo block” is a set of metablocks, and where a “metablock” is a set of physical blocks that can be operated in parallel. It should be noted that this is merely one example implementation, and other sizes, granularity, and terminology can be used [0065]) so that the total size of map data for each of the logical address groups corresponds to the first size (Fig. 5 shows that eah of the units of the Jumbo Block fits in the FFLBA buffer), and manage a reference count for each of the logical address groups (validity count [0067] and program-erase count [0015] are both examples of reference counts).
It is noted that R failed to explicitly disclose a controller having one or more host unit regions configured to store data in a first size. However, Tanaka discloses “A storage device comprising: a nonvolatile memory; and a controller electrically connected 
The systems of R and Tanaka are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of R and Tanaka since this would allow the system of R to store logical mapping data in the host memory. In different sizes. This system would enable the supporting of skip writing [0005]. 

Regarding claims 2, 8, & 14 the limitations of these claims have been noted in the rejection of claims 1, 7, & 13. R also discloses:
wherein the map data manager is configured transfer all or part of the map data to the host memory (the controller is further configured to send a first portion of the physical-to-logical address map stored in a first buffer to the host [0014]).

Regarding claims 3, 9, & 15 the limitations of these claims have been noted in the rejection of claims 1, 7, & 14. R also discloses:
wherein the controller allocates one or more device unit regions having a second size to the device memory in order to store at least some of the map data, and the first size and the second size are different from each other (the storage device stores map data in units of blocks [0050] where the HMB stores map data in die pages [0055]).

Regarding claims 4, 9, & 16 the limitations of these claims have been noted in the rejection of claims 1, 7, & 14. R also discloses:
(storage systems dynamically create the physical-to-logical address map during host data write operations and store the physical-to-logical address map in non-volatile memory (e.g., NAND) in the storage system [0001]), and a reference count indicating an access count for each of the logical addresses (a program/erase cycle counter to monitor the block [0050]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133